DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-031619 (hereinafter JP619) in view of Uno et al US 5,101,979 (hereinafter Uno)
Re Claim 1. (currently amended)
JP619 discloses a document handling and transportation system for use in a casino counting room environment, comprising: a mechanical arm (38a,b/39a,b); a camera (30) coupled to the mechanical arm; and a grasping mechanism (40,50; Figs. 1,4,5) coupled to the mechanical arm, and comprising: a fixed gripper (41/51); a moveable gripper (43/53); and a reciprocating mechanism (21, 22, 42/45, 52/55) operable to move the moveable gripper with respect to the fixed gripper in order to grasp, between the fixed gripper and moveable gripper, a set of documents (Figs. 1,5) positioned in a cash box (10); wherein: the mechanical arm (40/50) is move the fixed gripper and movable gripper to a position proximate cutouts in an upper plate and lower plate between which the set of documents is maintained in the cash box and move the grasping mechanism while the grasping mechanism is grasping the set of documents.  
JP619 fails to disclose the newly amended language wherein the arm is operable to move the fixed gripper and movable gripper to a position proximate cutouts in an upper plate and lower plate between which the set of documents is maintained in the cash box.
However, the newly cited Uno reference discloses a mechanical arm (Figs. 4,6-26) having a fixed gripper (52) and movable gripper (51) wherein the arm is operable to move the fixed gripper and movable gripper to a position (col.7, lines 64-68) proximate cutouts (111) in an upper plate (22) and lower plate (23, 112) between which the set of documents is maintained in the cash box.
It would have been obvious to one of ordinary skill in the art to modify the mechanical arm and grippers of JP619 to move proximate cutouts in upper and lower plates which hold the stack of documents as taught by Uno as a means to facilitate secure grasping of the documents.
Re Claim 2. (original)
JP619 as modified by Uno discloses the system of claim 1, wherein the reciprocating mechanism comprises a pair of pistons (22b) and a moveable plate (sidewall of 21,22) that is coupled to the moveable gripper (43/53).  
Re Claim 3. (original)
JP619 as modified by Uno discloses the system of claim 2, wherein the moveable plate (sidewall of 21,22) is positioned approximately perpendicular to the moveable gripper.  
Re Claim 4. (original) 
JP619 as modified by Uno discloses the system of claim 1, wherein the moveable gripper (43/53) comprises: a base (at 45,55); and a protrusion (42,52) coupled to an end of the base.  

JP619 as modified by Uno discloses the system of claim 4, wherein the base defines a recess (45,55).  
Re Claim 6. (original)
JP619 as modified by Uno discloses the system of claim 1, wherein the camera (31c,31d; para [0051]): is coupled to the mechanical arm (para [0051]); and is approximately parallel to the grasping mechanism.  
Re Claim 7. (original)
JP619 as modified by Uno discloses the system of claim 1, wherein the reciprocating mechanism (21,22) includes: a rack and pinion mechanism; a ball screw mechanism; an actuator mechanism (jig 21,22); a motor cylinder mechanism; an electric slider mechanism; a belt slider mechanism; or a linear slider mechanism.  
Re Claim 8. (currently amended) 
JP619 in view of Uno as applied to claims 1-7 above, discloses a document handling and transportation system for use in a casino counting room environment, comprising: a mechanical arm (38a,b/39a,b); and a grasping mechanism (40/50) coupled to the mechanical arm, and comprising: a fixed gripper (41/51); a moveable gripper (43/53); and a reciprocating mechanism (21,22) operable to move the moveable gripper with respect to the fixed gripper (Figs. 4,5), thereby changing a size of a gap between the moveable gripper and the fixed gripper; wherein: the mechanical arm is operable to insert a portion of the fixed gripper and a portion of the moveable gripper into an open cash box (10), such that the portion of the fixed gripper is positioned on a first side of a set of documents positioned in the cash box and the portion of the moveable gripper is positioned on a second side of the set of documents (Fig.5) whereby the portion of the fixed  gripper and the portion of the movable gripper are positioned proximate cutouts in an upper plate and lower plate between which the set of documents is maintained; the reciprocating mechanism (21,22) is operable to move the moveable gripper with 
JP619 fails to disclose the newly amended language whereby the portion of the fixed gripper and the portion of the movable gripper are positioned proximate cutouts in an upper plate and lower plate between which the set of documents is maintained.
However, the newly cited Uno reference discloses a mechanical arm (Figs. 4,6-26) having a fixed gripper (52) and movable gripper (51) whereby the portion of the fixed gripper and the portion of the movable gripper are positioned (col.7, lines 64-68) proximate cutouts in an upper plate (111,22) and lower plate (112,23) between which the set of documents is maintained.
 It would have been obvious to one of ordinary skill in the art to modify the mechanical arm and grippers of JP619 to move proximate cutouts in upper and lower plates which hold the stack of documents as taught by Uno as a means to facilitate secure grasping of the documents.
Re Claim 9. (original)
JP619 as modified by Uno discloses the system of claim 8, wherein: the mechanical arm (38a,b, 39a,b) is operable to partially remove the set of documents from the cash box (10) while the grasping mechanism (40,50) grasps the set of documents; the grasping mechanism is operable to release the set of documents after the set of documents has been partially removed from the cash box; and the grasping mechanism (40,50) is operable to re-grasp the set of documents after the set of documents has been released.  



Re Claim 10. (original)

Re Claim 11. (original)
JP619 as modified by Uno discloses the system of claim 8, wherein the mechanical arm is operable to move the grasping mechanism (40,50) to place the set of documents in a receptacle (other cash boxes 10, Fig.1) while the grasping mechanism grasps the set of documents.  
Re Claim 12. (original)
JP619 as modified by Uno discloses the system of claim 11, wherein the receptacle (10) comprises: a base; and a sidewall connected to the base and defining a cutout (opening covered by lid); wherein: the cutout allows a portion of the grasping mechanism (40,50) to pass into the receptacle as the set of documents is placed on the base.  
It is noted that Uno further teaches the use of cutouts to receive gripping fingers and facilitate grasping of documents within the box or receptacle.
Re Claim 13. (original) 
JP619 as modified by Uno discloses the system of claim 11, wherein the grasping mechanism (40,50) releases the set of documents while the documents are in the receptacle (10).  
Re Claim 14. (original)
JP619 as modified by Uno discloses the system of claim 8, further comprising a controller (CPU; para [0062]) that controls the grasping mechanism (40,50), based on a position of the set of documents in the cash box.  
Re Claim 15. (currently amended)
JP619 as modified by Uno and discussed above with respect to independent claims 1 and 8 especially, discloses a document handling and transportation system for use in a casino counting room environment, comprising: a mechanical arm (38a,b, 39a,b); and a grasping mechanism (40,50) coupled to the mechanical arm, and comprising: a first gripper element (43) whereby the first protrusion and the second protrusion are positioned proximate cutouts in an upper plate and lower plate between which the set of documents is maintained in the cash box; the actuator (22) is operable to move the first protrusion closer to the second protrusion to grasp the set of documents; the mechanical arm is operable to withdraw the first protrusion and the second protrusion from the cash box; and the actuator is operable to move the first protrusion further from the second protrusion to release the set of documents.  
JP619 fails to disclose the newly amended language whereby the first protrusion and the second protrusion are positioned proximate cutouts in an upper plate and lower plate between which the set of documents is maintained in the cash box 
However, the newly cited Uno reference discloses a mechanical arm (Figs. 4,6-26) having a fixed gripper (52) and movable gripper (51) whereby the first protrusion and the second protrusion are positioned (col.7, lines 64-68) proximate cutouts in an upper plate (111,22) and lower plate (112,23) between which the set of documents is maintained in the cash box.
It would have been obvious to one of ordinary skill in the art to modify the mechanical arm and grippers of JP619 to move proximate cutouts in upper and lower plates which hold the stack of documents as taught by Uno as a means to facilitate secure grasping of the documents.

JP619 as modified by Uno discloses the system of claim 15, wherein the mechanical arm is operable to tilt the grasping mechanism at an angle of at least 30 degrees between a first position and a second position (tilting elbow, Fig.1).  
Re Claim 21. (new) 
JP619 as modified by Uno discloses the system of claim 1 wherein the cutouts are slits or notches (111,112).  
Re Claim 22. (new) 
JP619 as modified by Uno discloses the system of claim 8 wherein the cutouts are slits or notches (111,112).  
Re Claim 23. (new)
JP619 as modified by Uno discloses the system of claim 15 wherein the cutouts are slits or notches (111,112).   

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP619 in view of Uno as applied to claim 15 above, and further in view of Stayton US 8,936,287 (hereinafter Stayton).
Re Claim 16. (original)
JP619 as modified by Uno discloses the system of claim 15, but fails to teach wherein the first protrusion: comprises a first protrusion end that is coupled to the first base and a second protrusion end; and tapers from the first protrusion end to the second protrusion end.  
Stayton clearly teaches a gripper element comprising first and second protrusion ends (Fig.1 -10,11) extending from a base a wherein the first protrusion: comprises a first protrusion end (near 11) that is coupled to the first base and a second protrusion end (13); and tapers from the first protrusion end to the second protrusion end (taper 13).
It would have been obvious to one of ordinary skill in the art to provide tapered gripper elements for the grippers of JP619, as taught by Stayton to be old and well known variants as evidenced by the various configurations disclosed by Stayton.
Re Claim 17. (original)
As discussed above, JP619 as modified by Uno and Stayton discloses the system of claim 15, wherein the second protrusion (12,13) is narrower than the second base.  

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP619 in view of Uno as applied to claim 15 above, and further in view of Official Notice.
Re Claim 18. (original)
JP619 as modified by Uno discloses the system of claim 15, but fails to teach wherein the actuator moves the first protrusion by supplying a gas or a liquid to a piston.  
Official Notice is taken that the use of a hydraulic actuator utilizing gas or liquid to move a piston is old and well known in the mechanical arts and would have been obvious to one of ordinary skill in the art.
Re Claim 19. (original) 

Official Notice is taken that the use of a hydraulic actuator utilizing gas or liquid to move a piston is old and well known in the mechanical arts and would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675